     Case 1:18-cr-00444-NRB Document 147 Filed 03/26/21 Page 1 of 2




                                                               Mr. Riendeau's request for
                                           March 17, 2021      an 8 p.m. curfew is
                                                               granted. The travel
                                                               request has been
The Honorable Naomi Reice Buchwald                             withdrawn.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonathan Riendeau, et al. Dated: New York, New York
                    18 CR 444 (NRB)                                 March 26, 2021

Dear Judge Buchwald:

        I represent Defendant Jonnathan Riendeau in the above-captioned matter.
This letter is to request two modifications of Mr. Riendeau’s conditions of Supervised
Release, relating to the one-year home detention condition that was initially imposed
on July 1, 2020 (ECF No. 139). Specifically, for the reasons set forth below, I request
that the Court modify the condition to provide that, for the remaining months of his
home detention period, Mr. Riendeau be allowed out of the house beginning at 8:00
a.m., with a curfew of 8:00 p.m. I also request that the Court authorize his travel to
the Middle District of Florida. Both AUSA Robert Sobelman and Pretrial Services
Officer Justin Brownlee inform me that they have QRobjection to the requested
modifications.

       The Court’s sentence provided that Mr. Riendeau must be at home except for
authorized absences for employment, religious services, medical care and the like, and
that he be subject to location monitoring technology at the discretion of the
Probation Department. Since the imposition of sentence Mr. Riendeau has worn a
location monitoring device and has, as required, been home by 5:00 p.m. each day.

        Mr. Riendeau has expanded the business he started in October 2019 (see PSR ¶
106)to include locations in Naples, Tampa and Orlando. The current requirement,
that Mr. Riendeau be home by 5:00, means in practice that he must stop work at 4:00,
and he is therefore unable to oversee or supervise any of the work at the other
business locations. The change to a curfew of 8:00 p.m., and the advance permission
to travel ouW of district to the adjoining Middle District of Florida, where the three
     Case 1:18-cr-00444-NRB Document 147 Filed 03/26/21 Page 2 of 2




locations are, will permit him to both continue full-time work at his existing location,
and also oversee the company’s activities at the other locations. Probation Officer
Brownlee informs me that the change to a curfew—a change he does not object to—
requires a court order to that effect.

       Accordingly, I ask that your Honor “So Order” the application to modify the
conditions of Supervised Release as set forth above.

       Thank you for your consideration.


                                            Respectfully submitted,



                                            David
                                            D id Wikstrom
                                                  Wik
